[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PRESENT: HON. FRANCES ALLEN, JUDGE
JUDGMENT
After examination of the Motion for Summary Judgment, Affidavit of Ken Coultas and supporting memorandum filed by First Union National Bank of Florida (the "Plaintiff"), and after a hearing before this Court, the Court finds that the Circuit Court for Polk County, Florida had personal jurisdiction with respect to Louis P. Brunette (the "Defendant") and therefore the Florida state judgment obtained by the Plaintiff on February 13, 1992 is entitled to full faith and credit. As such, this Court confirms the Florida state judgment obtained on February 13, 1992. Accordingly, the Plaintiff is entitled to final judgment for the amounts due or set forth below:
Amount of judgment entered by Florida State Court on February 13, 1992                     $357,142.82
Accrued interest at per diem rate of $117.41 from February 13, 1992 to October 26, 1992                   $ 30,056.96 Attorneys' fees                       $  4,112.00 Costs                                 $    210.00 ----------- TOTAL                   $391,521.78
WHEREFORE, it is ordered, adjudged and decreed that the Plaintiff recover from the defendant Louis P. Brunette the CT Page 11179-B amount of $391,521.78; and it is
FURTHER ADJUDGED that post judgment interest shall accrue at the rate of 10% per annum until paid in full.
Dated at Hartford, Connecticut, this 13th day of November, 1992.
BY THE COURT
ALLEN, J.